ON THE MERITS                              (13 P.2d 623)
Department 1.
Suit by Fred W. Bronn against Earl G. Soules and others. From a decree in favor of plaintiff, some, but not all, defendants appeal.
REVERSED AND REMANDED.
This is a suit in equity to foreclose a mortgage of lands owned and held by defendants as tenants in common. The mortgage was given by defendants to secure the payment of a joint debt for legal services performed by plaintiff and another and assigned and transferred by such other to plaintiff. The defendants were personally served. A part of them defaulted and their default was entered. The other defendants answered, setting up as a partial defense the payment of a part of the debt sued for. The cause was then tried and the true amount then due and owing was found and determined by the court. A decree was then entered against all of the defendants but it awarded to plaintiff a greater amount as against the non-answering defendants than was awarded against the answering defendants. After having found the true amount due under the mortgage it was error for the court to award plaintiff, as against any of the *Page 313 
defendants in the suit, judgment for any greater amount, regardless of whether they were in default or not. The defense set up by the answering defendants was part payment, and this was not a defense personal to themselves but was as applicable to the non-answering defendants as it was to those who had answered. The rule applicable to the situation is stated by the annotator in 78 A.L.R. 938, as follows:
"The courts are agreed with practical unanimity that in actions against several defendants jointly, where the defense interposed by answering defendant is not personal to himself (as is the defense of infancy, coverture, or bankruptcy on the part of the pleader), but common to all, as where it goes to the whole right of the plaintiff to recover at all, as distinguished from his right to recover as against any particular defendant, or questions the merits or validity of the plaintiff's entire cause of action in general, or his right to sue, such defense, if successful, inures to the benefit of the defaulting defendants both in actions at law and suits in equity, with the result that final judgment must be entered not merely in favor of the answering defendant, but also in favor of the defaulting defendants."
That rule was applicable under the facts proven in this case.
For these reasons the decree must be reversed and the cause will be remanded with directions to enter a decree in accordance with said rule. Defendants to have their costs in this court.
BEAN, C.J., KELLY and BROWN, JJ., concur. *Page 314